 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISRAEL RIOS,                                     Case No. 1:19-CV-01009-DAD-HBK
12                       Plaintiff,                    ORDER STRIKING DEFENDANT'S
                                                       REQUEST FOR RULING
13            v.
                                                       (Doc. No. 21)
14    RAVI,
                                                       ORDER SETTING RESPONSE DEADLINES
15                       Defendant.                    FOR PENDING MOTIONS
16

17

18          The matter comes before the Court upon review of the case, which was reassigned to the

19   undersigned on November 17, 2020. (Doc. No. 20). Plaintiff Israel Rios initiated this action on

20   July 24, 2019 by filing a pro se civil rights complaint under 42 U.S.C. § 1983. (Doc. No. 1). The

21   then-assigned magistrate judge granted Plaintiff’s motion for leave to proceed in forma pauperis

22   on August 1, 2019. (Doc. No. 4). On December 2, 2019, the Court screened Plaintiff’s civil

23   rights complaint and determined that Plaintiff failed to state any claims against any of the named

24   Defendants. (Doc. No. 7). The Court provided Plaintiff with the opportunity to file an amended

25   complaint. (Id. at 4-6). Plaintiff is proceeding on his amended civil rights complaint filed

26   December 27, 2019, which the former magistrate judge directed to be served. (Doc. Nos. 8, 12).

27          Pending before the Court are two motions frilled by Defendant Ravi: (1) Motion to

28   Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) filed July 7, 2020 (Doc. No. 16); and (2) Motion to
 1   Strike filed July 8, 2020 (Doc. No. 19). 1). Plaintiff has not filed an opposition to either motion.

 2   (See docket). On December 21, 2020, Defendant’s counsel wrote a letter addressed to the

 3   undersigned requesting “a ruling and/or hearing” on the pending motion to dismiss and motion to

 4   strike. (Doc. No. 21). That letter was filed as a “Request for Ruling.” (Id.).

 5          Neither Defendant’s Motion to Dismiss nor his Motion to Strike specified a date and time

 6   for the motion to be heard as required under Local Rule 230(b). (See docket). Under Local Rule

 7   230(b), “all motions shall be noticed on the motion calendar of the assigned Judge or Magistrate

 8   Judge.” The burden to notice the motion falls on the moving party. Id.      Motions that are

 9   “defectively noticed shall be filed, but not set for hearing.” Id. Opposition to a motion, if any, is

10   due not less than 14 days from the noticed date. Local Rule 230(c).

11          Defendant’s failure to specify a date on either motion may have prevented Plaintiff from

12   becoming aware of when his opposition, if any, to either motion was due. The Court will

13   therefore correct the deficiently noticed motions and provide Plaintiff with a 30-day deadline

14   from date of receipt of this Order to either oppose or file a statement of non-opposition to the

15   motions. Any reply shall be filed no later than 7 days thereafter. Local Rule 230(d). Upon

16   expiration of such time, the motions will be taken under advisement and decided without oral

17   argument under Local Rule 230(g). A hearing will be set only if after review of the record and

18   briefs on file the Court determines one is necessary.

19          The Federal Rules dictate the appropriate type of pleadings, including how motions are to

20   be filed with the court. Fed. R. Civ. P. 7(b). Letters addressed to the court do not qualify as a
21   motion. Indeed, this Court’s Local Rules provide that “[n]o petition or motion shall be addressed

22   to an individual Judge or Magistrate Judge.” Local Rule 190(c). The Court will accordingly

23   direct the Clerk of Court to strike Defendant’s counsel’s letter, labeled as a “Request for Ruling”

24   (Doc. No. 21) from the record.

25          Accordingly, it is ORDERED:

26          1.      Plaintiff may file an opposition, if any, to Defendant’s Motion to Dismiss (Doc.
27   No. 16) and Motion to Strike (Doc. No. 19) within thirty (30) days from the date of receipt of

28   this Order. Plaintiff’s failure to timely file an opposition may be construed by the Court as a non-
                                                        2
 1   opposition to the motion. Local Rule 230(c).

 2            2.      The Clerk of Court shall strike Defendant’s improperly filed letter to the

 3   undersigned (Doc. No. 21) and terminate it as pending motion.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:        June 23, 2021
 7                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
